Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Request for Continued Examination (RCE) filed on 2/01/2021, in which claims 1, 4, 6, 15, 19, and 21 are amended. Claims 1-2, 4-17, 19-26 are currently pending.
Response to Arguments
Applicant’s arguments dated 2/01/2021 have been fully considered, but they are not deemed to be persuasive.
As to claims 1, and 15, applicants submit the following arguments:
“However, paragraph [0022] of Rasmussen merely discloses, A user marks up image 104 using input device 118 (step 204). For example, the user uses a mouse to highlight a region of image 104 by circling the region with a freeform drawing tool, overlaying a geometric shape onto the region, or the like. Sketch recognizer 108 identifies one or more first regions of image 104 based on the user markups of the image (step 206). Thus, this passage of Rasmussen discloses that a user may highlight a section of an image in order to select that section of the image. However, this passage is silent on the user selecting a section of an image in order for that section of the image to be highlighted.”

The examiner respectfully disagrees. Rasmussen discloses that a user provides user input to select an area of an image in step 204 shown in Fig 2 [See ¶-22].  A datastore stores the history of markups ("previous action data relating to previous image processing actions…") by the same user, and other users [See ¶-40-41]. The stored data and the user's current input (first input data) is used to determine a selection of the image (first part of the first image) [See ¶-42-43]. A user may have previously provided previous action data") [See ¶-22]. The related user selections are stored in the datastore for determining future selections of regions of an image [See ¶-40-41]. Further, it is described that the highlighting is performed by selecting a region of image 104 by circling the region with a freeform drawing tool [See ¶-22]. A skilled artisan would understand that a drawing tool differs from a selection tool in that the primary purpose of a drawing tool is to perform an edit rather than only a selection in the case of a selection tool. In view of this, a skilled artisan would know that the highlighting would be an edit/drawing action which determines the desired area [See ¶-42-43], rather than only a selection. This is also evident in the examples of highlighting wherein the user selects the color, or highlights regions as a reminder [See ¶-2, 4].
“Therefore, Applicants assert that Rasmussen fails to disclose at least "determining at least a second part of the first image based on (i) previous image parts in relation to the previous action data relating to previous image processing actions," (emphasis added) as required by amended independent claim 1.”

The examiner respectfully disagrees. Rasmussen discloses that a user provides user input to select an area of an image in step 204 shown in Fig 2 [See ¶-22].  A datastore stores the history of markups ("previous action data relating to previous image processing actions…") by the same user, and other users [See ¶-40-41]. The stored data and the user's current input (first input data) is used to determine a selection of the image (first part of the first image) [See ¶-42-43]. A user may have previously provided a selection in order to perform a highlighting, and overlay a shape onto the region (respectively "previous action data") [See ¶-22]. The related user selections are stored in the datastore for determining future selections of regions of an image [See ¶-40-41]. A skilled artisan would understand that the user may provide another selection input on the second part … being different than the first part…”), or the same object (“the same as the first part…”) from the same image following the above selection without modifying the invention. In response, the same process outlined above would determine the new selection of the image (“second part of the first image”) based on stored user selections ((i) previous image parts) that were used to perform actions (“in relation to the previous action data…”) [See ¶-40-44]. Since the user’s selection history is stored and used for future area selection [See ¶-40-41], a skilled artisan would understand that the first user input (first user input) above would be used to help determine the new selection area of the image.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 20150026642 A1 thereafter "Wilson"), in view of Rasmussen et al (US 20080304698 A1 thereafter "Rasmussen").
As to claim 1, Wilson discloses a method of processing a user input in relation to an image, comprising: receiving first input data indicating a selection of at least a first part of a first image; determining the at least the part of the first image based on the first input data … [A user may provide a selection input to a shark object/image 104 from the interface shown in Fig 1B (first part of the first image) [See ¶-16]]
determining one or more candidate actions to perform in relation to at least a second part of the first image based on the first input data and previous action data relating to the previous image processing actions, the determining the one or more candidate actions including: determining the at least the second part of the first image… [A skilled artisan would understand that the user may provide another selection input on a different object, or the same object from Fig 1B (a second part of the first image) following the above selection without modifying the invention. Based on the another user selection, a plurality of actions (candidate actions) to display are determined [See ¶-16]. The actions may be determined based on prior actions selected by the user (previous action data), and previous objects similar to the currently selected object which a skilled artisan would understand includes the first selection previously made (first input data) [See ¶-20]]
and outputting data indicating at least a first action of the one or more candidate actions determined [Fig 1A shows the contextual menu 120 that includes the determined actions 122A-D to present to the user [See ¶-16]].  
However, Wilson does not teach " determining the at least the first part of the first image based on the first input data and previous action data relating to previous image processing actions performed in relation to one or more images; based on (i) previous image parts in relation to the previous action data relating to the previous image processing actions and (ii) the first input data, the second part of the first image being different than the first part of the first image or the same as the first part of the first image…" (Emphasis added.)
On the other hand, Rasmussen does teach "determining the at least the first part of the first image based on the first input data and previous action data relating to previous image processing actions performed in relation to one or more images; …determining the at least the second part of the first image based on (i) previous image parts in relation to the previous action data relating to the previous image processing actions and (ii) the first input data, the second part of the first image being different than the first part of the first image or the same as the first part of the first image…" (Emphasis added.)
Rasmussen discloses that a user provides user input to select an area of an image in step 204 shown in Fig 2 [See ¶-22].  A datastore stores the history of markups ("previous action data relating to previous image processing actions…") by the same user, and other users [See ¶-40-41]. The stored data and the user's current input (first input data) is used to determine a selection of the image (first part of the first image) [See ¶-42-43]. A user may have previously provided a selection in order to perform a highlighting, and overlay a shape onto the region (respectively "previous action data") [See ¶-22]. The related user selections are stored in the datastore for determining future selections of regions of an image [See ¶-40-41]. Further, it is described that the highlighting is performed by selecting a region of image 104 by circling the region with a the second part … being different than the first part…”), or the same object (“the same as the first part…”) from the same image following the above selection without modifying the invention. In response, the same process outlined above would determine the new selection of the image (“second part of the first image”) based on stored user selections ((i) previous image parts) that were used to perform actions (“in relation to the previous action data…”) [See ¶-40-44]. Since the user’s selection history is stored and used for future area selection [See ¶-40-41], a skilled artisan would understand that the first user input (first user input) above would be used to help determine the new selection area of the image. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wilson's edit suggestions to incorporate the teachings of Rasmussen's selection history usage.
Motivation to do so would be to overcome the drawbacks of the prior art which often require a user to correct a selection, or require careful selection, as taught by Rasmussen [See ¶-4].
Examiner's note: The limitation "… at least the part of the first image, the one or more image characteristics including at least one of, a dimension of the first image, one or more display characteristics of the first image, or one or more display characteristics of the part of the image" denote markush limitations, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from each list to be taught. Thus the teaching of "one or more display characteristics of the first image, or one or more display characteristics of the part of the image" teaches the entire limitation]
As to claim 4, Wilson, and Rasmussen disclose the method of claim 1, wherein the first input data includes: one or more user input characteristics of the user input, the one or more user input characteristics including at least one of, a location of the user input in the first image, [Wilson, A user may provide a selection input to a shark object/image 104 [See ¶-16]. As shown in Fig 1A, the shark object is identified based on the location 123 of the user input (location of the input) [See ¶-21]]
a shape of an input gesture, or a dimension of the input gesture; and [Rasmussen, the shape and dimensions of the user input may be utilized by the system [See ¶-23]]
one or more image characteristics of the at least the first part of the first image, the one or more image characteristics including at least one of, …one or more display characteristics of the first image, or one or more display characteristics of the at least the first part of the first image [Wilson, When the user provides an input selection, the system identifies the object to perform the action on based on a comparison, using image recognition algorithms, against prior objects previously selected by the user [See ¶-20, 75, 79]. A skilled artisan would understand that since the object is identified, display characteristics of the at least the first part of the first image”. The identified object (characteristics) are used to determine the actions to present to the user and are thus understood to be "first input data" to determining the actions [See ¶-74]].
As to claim 6, Wilson, and Rasmussen disclose the method of claim 1, wherein the determining the one or more candidate actions includes: identifying the previous action data by retrieving data relating to the previous image processing actions from a memory, based on the first input data; [Wilson, Actions to be displayed may be determined based on prior actions selected by the user (previous action data), and the current user selection [See ¶-20, 74]. A skilled artisan would understand that the previous action data would need to be retrieved in order to provide the contextual menu]
generating the one or more candidate actions by selecting one or more processing algorithms for processing the at least the second part of the first image; and [Wilson, For the second selection, a list of a plurality of action identifiers (candidate action) may be identified (generating…) based on an identity of the user, the identified object and/or a relationship between the object and the user [See ¶-74]. The actions may involve sending the image as an SMS or posting the object/image (processing algorithms) [See ¶-18]]
an evaluation process to evaluate the one or more candidate actions [Wilson, A weighting function (evaluation process) is used to weight (evaluate) and determine 
As to claim 8, Wilson, and Rasmussen disclose the method of claim 6, wherein the previous action data indicates input data relating to the previous image processing actions and [Wilson, The prior actions selected by the user (previous action data) are actions performed on prior objects that are similar to the currently selected object [See ¶-20]. The actions may involve sending the image as an SMS or posting the object/image [See ¶-18]]
processing algorithms …, and [Rasmussen, different methods 206-214 of selecting a portion of the image (processing algorithms) are disclosed, as shown in Fig 2 [See ¶-22, 32, 37, and 43].]
wherein the selecting the one or more processing algorithms includes: comparing the first input data with the input data relating to the previous image processing actions; and [Rasmussen, This involves a comparison of a distance from the user input selection (first input data) to the candidate selection, such as a previous selection by the user(s) (the input data) [See ¶-44, 42]]
selecting the one or more processing algorithms from the processing algorithms … based on the comparison [Rasmussen, The synthesizer selects the region with the best confidence score from a ranked list (based on the comparison) [See ¶-44]. A skilled artisan would understand that the regions are generated by different methods (algorithms), and thus selection of a region from the list is selecting the respective method (one or more processing algorithms)]
used to generate candidate actions from the previous image processing actions, … the processing algorithms used to generate the candidate actions from the previous image processing actions …” (Emphasis added.)
However, this would have been obvious in view of the combined teachings of Wilson and Rasmussen. Wilson discloses that when the user provides an input selection, the system identifies the object to perform the action on based on a comparison, using image recognition algorithms, against prior objects previously selected by the user [See above ¶-20, 75, 79]. Based on the comparison, actions that were previously performed (previous image processing actions) on objects having a high similarity to the currently selected object are given additional weight to be displayed as candidate actions [See ¶-20, 74]. Since the combination would use Rasmussen’s selection method (processing algorithm) to select the object/area, it would by extension be used to generate the candidate actions as described by Wilson. Thus Rasmussen’s selection method (processing algorithm) would be used to determine the selection area, which Wilson’s teachings would use to identify the object and actions to perform on it (“used to generate the candidate actions from the previous image processing actions”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wilson's object comparison to incorporate the teachings of Rasmussen’s region selection methods.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
 As to claim 11, Wilson, and Rasmussen disclose the method of claim 6, wherein the previous action data includes heuristics data relating to heuristics for evaluating the previous image processing actions, and the evaluating the one or more candidate actions includes: identifying one or more heuristics for evaluating a respective candidate action [Wilson, A weighting function (heuristics) is used to weight (evaluate) and determine actions to present to the user based on a time since the action was last performed (heuristics data) or the total number of times the action was performed (heuristics data) [See ¶-20, 75]. Since the time since last performed and total number of times are used to evaluate actions, a skilled artisan would understand that the information would be stored in previous action data]. 
As to claim 14, Wilson, and Rasmussen disclose the method of claim 6, further comprising: receiving a user selection of the first action; and [Wilson, Fig 6 shows that the user provides a selection of a displayed action in step 608 [See ¶-77]]
storing data relating to the first action in the memory as previous action data [Wilson, The prior user action selections are used to weight and select the actions displayed to the user [See ¶-74-75]. Further, it is disclosed that each time a contextual menu is displayed, it may be different based on the user's current or past activities [See ¶-19]. A skilled artisan would, therefore, understand that the user's selections are stored with the prior action selections already stored].
As to claim 15, Wilson discloses a image processing apparatus comprising: an associative memory configured to receive first input data indicating a selection of at least a first part of a first image and [A user may provide a selection input to a shark object/image 104 from the interface shown in Fig 1B (first part of the first image) [See ¶-16]. When the user provides an input selection, the system identifies the object (part of the first image) on which to perform the action based on prior objects (previous image parts) previously selected by the user using image recognition algorithms [See ¶-20, 75, 79]. A skilled artisan would recognize that the memory must store the first image object in order to perform the image recognition. The memory also stores objects and related actions (associated actions) [See ¶-28]. Examiner broadly construes an associative memory to include a memory that stores data associated with one another. Thus the limitation is taught by the disclosure].
previous action data relating to previous image processing actions performed in relation to one or more images; and [The prior actions selected by the user (previous action data) are actions performed on prior objects (relation to one or more images) that are similar to the currently selected object [See ¶-20]. These actions are stored for later comparison [See ¶-20]]
processing circuitry configured to: [Processor 802 shown in Fig 8 [See ¶-87]]
determining the at least the first part of the first image based on the first input data … [A user may provide a selection input to a shark object/image 104 from the interface shown in Fig 1B (first part of the first image) [See ¶-16]]
determine one or more candidate actions to perform in relation to at least a second part of the first image based on the first input data and the previous action data; 
output data indicating at least a first action of the one or more candidate actions determined [Fig 1A shows the contextual menu 120 that includes the determined actions 122A-D to present to the user [See ¶-16]].  
However, Wilson does not teach "determining the at least the first part of the first image based on the first input data and previous action data; … determine at least the second part of the first image based on (i) previous image parts in relation to the previous action data and (ii) the first input data, the second part of the first image being different than the first part of the first image or the same as the first part of the first image…". (Emphasis added.)
On the other hand, Rasmussen does teach " determining the at least the first part of the first image based on the first input data and previous action data; … determine at least the second part of the first image based on (i) previous image parts in relation to the previous action data and (ii) the first input data, the second part of the first image being different than the first part of the first image or the same as the first part of the first image…". (Emphasis added.)
Rasmussen discloses that a user provides user input to select an area of an image in step 204 shown in Fig 2 [See ¶-22].  A datastore stores the history of markups (previous action data) by the same user, and other users [See ¶-40-41]. The stored data and the user's current input (first input data) is used to determine a selection of the image (first part of the first image) [See ¶-42-43]. A user may have previously provided a selection in order to perform a highlighting, and overlay a shape onto the region (respectively "previous action data") [See ¶-22]. The related user selections are stored in the datastore for determining future selections of regions of an image [See ¶-40-41]. Further, it is described that the highlighting is performed by selecting a region of image 104 by circling the region with a freeform drawing tool [See ¶-22]. A skilled artisan would understand that a drawing tool differs from a selection tool in that the primary purpose of a drawing tool is to perform an edit rather than only a selection in the case of a selection tool. In view of this, a skilled artisan would know that the highlighting would be an edit/drawing action and which determines the desired area [See ¶-42-43], rather than only a selection. This is also evident in the examples of highlighting wherein the user selects the color, or highlights regions as a reminder [See ¶-2, 4]. A skilled artisan would understand that the user may provide another selection input on a different object (“the second part … being different than the first part…”), or the same object (“the same as the first part…”) from the same image following the above selection without modifying the invention. In response, the same process outlined above would determine the new selection of the image (“second part of the first image”) based on stored user in relation to the previous action data…”) [See ¶-40-44]. Since the user’s selection history is stored and used for future area selection [See ¶-40-41], a skilled artisan would understand that the first user input (first user input) above would be used to help determine the new selection area of the image.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wilson's edit suggestions to incorporate the teachings of Rasmussen's selection history usage.
Motivation to do so would be to overcome the drawbacks of the prior art which often require a user to correct a selection, or require careful selection, as taught by Rasmussen [See ¶-4].
As to claim 16, Wilson, and Rasmussen disclose the non-transitory computer program product storing a computer program, loadable into a memory of a data processing system, including program code sections to make a data processing system execute the method of claim 1 when the computer program is executed in the data processing system [Wilson, a memory 804 is included that stores instructions to be performed on a processor 802 (data processing system) [See ¶-87]. See the rejection of claim 1 for an explanation of each limitation with regard to that claim].
As to claim 17, Wilson, and Rasmussen disclose the non-transitory computer readable medium storing a computer program, loadable and executable by a data processing system, including program code sections which, upon execution by the data processing system, cause the data processing system to perform the method of claim 1 [Wilson, a memory 804 is included that stores instructions to be performed on a .
Claims 2, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 20150026642 A1 thereafter “Wilson”), in view of Rasmussen et al (US 20080304698 A1 thereafter “Rasmussen”), in view of Hohwald (US 20140280113 A1).
[Examiner's note: The limitation "… include at least one of: an annotation; a measurement; or a highlighting” denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "an annotation” teaches the claimed limitation]
As to claim 2, Wilson, and Rasmussen do not disclose “wherein the previous image processing actions include at least one of: an annotation; a measurement; or a highlighting.”
On the other hand, Hohwald does teach “wherein the previous image processing actions include at least one of: an annotation…”
Hohwald discloses a system that provides tag recommendations (annotation) based on a set of images that were previously tagged (previous image processing action) [See ¶-37, 45]. The user is then provided with recommended tags based on the collection of images [See ¶-46].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wilson’s edit suggestions, and 
Motivation to do so would be to overcome the drawbacks of the prior art which do not consider non-textual similarities when tagging an image, as taught by Hohwald [See ¶-8].
[Examiner's note: The limitation "… at least the part of the first image, the one or more image characteristics including at least one of, a dimension of the first image, one or more display characteristics of the first image, or one or more display characteristics of the part of the image" denote markush limitations, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from each list to be taught. Thus the teaching of "one or more display characteristics of the first image, or one or more display characteristics of the part of the image" teaches the entire limitation]
As to claim 19, Wilson, Rasmussen, and Hohwald disclose the method of claim 2, wherein the first input data includes: one or more user input characteristics of the user input, the one or more user input characteristics including at least one of, a location of the user input in the first image, [Wilson, A user may provide a selection input to a shark object/image 104 [See ¶-16]. As shown in Fig 1A, the shark object is identified based on the location 123 of the user input (location of the input) [See ¶-21]]
a shape of an input gesture, or a dimension of the input gesture; and [Rasmussen, the shape and dimensions of the user input may be utilized by the system [See ¶-23]]
one or more image characteristics of the at least the first part of the first image, the one or more image characteristics including at least one of: … one or more display display characteristics of the at least the first part of the first image”. The identified object (characteristics) are used to determine the actions to present to the user and are thus understood to be "first input data" to determining the actions [See ¶-74]].
As to claim 21, Wilson, Rasmussen, and Hohwald disclose the method of claim 2, wherein the determining the one or more candidate actions includes: identifying the previous action data by retrieving data relating to the previous image processing actions from a memory, based on the first input data; [Wilson, Actions to be displayed may be determined based on prior actions selected by the user (previous action data), and the current user selection [See ¶-20, 74]. A skilled artisan would understand that the previous action data would need to be retrieved in order to provide the contextual menu]
generating the one or more candidate actions by selecting one or more processing algorithms for processing the at least the second part of the first image; and [Wilson, For the second selection, a list of a plurality of action identifiers (candidate action) may be identified (generating…) based on an identity of the user, the identified object and/or a relationship between the object and the user [See ¶-74]. The actions may involve 
evaluating the one or more candidate actions [Wilson, A weighting function (evaluation process) is used to weight (evaluate) and determine actions to present to the user based on a time since the action was last performed or the total number of times the action was performed [See ¶-75]].
Claims 5, 7, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 20150026642 A1 thereafter “Wilson”), in view of Rasmussen et al (US 20080304698 A1 thereafter “Rasmussen”), in view of Bird et al (US 20130198687 A1 thereafter "Bird").
As to claim 5, Wilson, and Rasmussen do not disclose "wherein the first image includes an image of a patient, and the first input data includes at least one of: a modality of the first image; or data relating to the patient."
On the other hand, Bird does teach "wherein the first image includes an image of a patient, and the first input data includes at least one of: a modality of the first image; or data relating to the patient."
Bird discloses location specific filtering of image presets (actions) for an image of a patient [144, 146]. The filtering of the presets takes into account the modality in which the image was taken [See ¶- 135], as shown in step S2 of Fig 9. Further, when the viewing user selects an image portion, the voxel value(s) of the selected area is used to select the presets to show [See ¶-148-150]. The voxel value(s) are obtained from the patient data set of the CT scan (data relating to the patient) [See ¶-146]. The voxel 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wilson’s edit suggestions, and Rasmussen’s selection history usage to incorporate the teachings of Bird's medical image presets.
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of allowing a user to modify medical images. Additional motivation would be to only show image presets related to the modality in which an image was taken, as taught by Bird [See ¶-135].
As to claim 7, Wilson, and Rasmussen do not disclose "wherein the memory comprises a heterogenous associative memory."
On the other hand, Bird does teach "wherein the memory comprises a heterogenous associative memory."
Bird discloses that preset information may be stored as a lookup table [See ¶-130]. A skilled artisan would understand that a lookup table incorporates some index and the stored data. Examiner broadly construes a heterogenous associative memory to be any form of storage wherein the input is different from the output as provided by Applicant's specification [See ¶-82]. Thus the teachings of Bird disclose the limitation.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wilson’s edit suggestions, and Rasmussen’s selection history usage to incorporate the teachings of Bird's lookup table.

As to claim 23, Wilson, Rasmussen, and Bird disclose the method of claim 7, wherein the previous action data indicates input data relating to the previous image processing actions and [Wilson, The prior actions selected by the user (previous action data) are actions performed on prior objects that are similar to the currently selected object [See ¶-20]. The actions may involve sending the image as an SMS or posting the object/image [See ¶-18]]
processing algorithms …, and [Rasmussen, different methods 206-214 of selecting a portion of the image (processing algorithms) are disclosed, as shown in Fig 2 [See ¶-22, 32, 37, and 43].]
wherein the selecting the one or more processing algorithms includes: comparing the first input data with the input data relating to the previous image processing actions; and [Rasmussen, This involves a comparison of a distance from the user input selection (first input data) to the candidate selection, such as a previous selection by the user(s) (the input data) [See ¶-44, 42]]
selecting one or more processing algorithms from the processing algorithms … based on the comparison [Rasmussen, The synthesizer selects the region with the best confidence score from a ranked list (based on the comparison) [See ¶-44]. A skilled artisan would understand that the regions are generated by different methods 
However, Wilson, Rasmussen, and Bird do not explicitly teach “…processing algorithms used to generate candidate actions from the previous image processing actions, … the processing algorithms used to generate the candidate actions from the previous image processing actions …” (Emphasis added.)
However, this would have been obvious in view of the combined teachings of Wilson and Rasmussen. Wilson discloses that when the user provides an input selection, the system identifies the object to perform the action on based on a comparison, using image recognition algorithms, against prior objects previously selected by the user [See above ¶-20, 75, 79]. Based on the comparison, actions that were previously performed (previous image processing actions) on objects having a high similarity to the currently selected object are given additional weight to be displayed as candidate actions [See ¶-20, 74]. Since the combination would use Rasmussen’s selection method (processing algorithm) to select the object/area, it would by extension be used to generate the candidate actions as described by Wilson. Thus Rasmussen’s selection method (processing algorithm) would be used to determine the selection area, which Wilson’s teachings would use to identify the object and actions to perform on it (“used to generate the candidate actions from the previous image processing actions”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wilson's object comparison to incorporate the teachings of Rasmussen’s region selection methods.

As to claim 26, Wilson, Rasmussen, and Bird disclose the method of claim 7, wherein the previous action data includes heuristics data relating to heuristics for evaluating the previous image processing actions, and the evaluating the one or more candidate actions includes: identifying one or more heuristics for evaluating a respective candidate action [Wilson, A weighting function (heuristics) is used to weight (evaluate) and determine actions to present to the user based on a time since the action was last performed (heuristics data) or the total number of times the action was performed (heuristics data) [See ¶-20, 75]. Since the time since last performs and total number of times are used to evaluate actions, a skilled artisan would understand that the information would be stored in previous action data]. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 20150026642 A1 thereafter “Wilson”), in view of Rasmussen et al (US 20080304698 A1 thereafter “Rasmussen”), in view of Sunehag (US 20170154261 A1).
[Examiner's note: The limitation "… includes selecting the processing algorithms randomly or pseudo-randomly” denotes an alternative limitation, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught]
As to claim 9, Wilson, and Rasmussen do not disclose “wherein the selecting the one or more processing algorithms includes selecting the processing algorithms randomly or pseudo-randomly.”
On the other hand, Sunehag does teach “wherein the selecting the one or more processing algorithms includes selecting the processing algorithms randomly or pseudo-randomly.”
Sunehag discloses a system that selects recommended actions to display to a user [See ¶-17]. The selected actions may be selected at random to fill action slots [See ¶-41, 49]. A skilled artisan would understand that the described random selection would inherently include pseudo-random selection since the majority of computer generated randomness is pseudo-random.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wilson’s edit suggestions, and Rasmussen’s selection history usage to incorporate the teachings of Sunehag’s random slot filling.
Motivation to do so would be to provide a method of filling a number of suggestion slots when the number of actions is greater than the number of slots, as taught by Sunehag [See ¶-49].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 20150026642 A1 thereafter “Wilson”), in view of Rasmussen et al (US 20080304698 A1 thereafter “Rasmussen”), in view of Chen et al (US 20190384622 A1 thereafter “Chen”).
Examiner's note: The limitation "… includes at least one of: an image filter algorithm; or an automatic segmentation algorithm” denotes an alternative limitation, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "an image filter algorithm” teaches the claimed limitation]
As to claim 10, Wilson, and Rasmussen do not disclose “wherein the one or more processing algorithms includes at least one of: an image filter algorithm; or an automatic segmentation algorithm.”
On the other hand, Chen does teach “wherein the one or more processing algorithms includes at least one of: an image filter algorithm…”
 Chen discloses a system that provides a user with action recommendations (processing algorithms) after a specific user activity or series of activities [See ¶-20]. A recommended action may include an image filter functionality [See ¶-19, 36].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wilson’s edit suggestions, and Rasmussen’s selection history usage to incorporate the teachings of Chen’s image filter suggestion.
Motivation to do so would be to present the user with functionality to enhance or extend the user’s workflow, as taught by Chen [See ¶-2].
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 20150026642 A1 thereafter “Wilson”), in view of Rasmussen et al (US 20080304698 A1 thereafter “Rasmussen”), in view of Chan et al (US 20140237425 A1 thereafter “Chan”).
As to claim 12, Wilson, and Rasmussen do not disclose “wherein the evaluating the one or more candidate action includes: generating a probabilistic value in relation to each respective candidate action indicating a probability that the respective candidate action corresponds to an intended action.”
On the other hand, Chan does teach “wherein the evaluating the one or more candidate action includes: generating a probabilistic value in relation to each respective candidate action indicating a probability that the respective candidate action corresponds to an intended action.”
Chan discloses a system that determines a probability (probabilistic value) that one of the options/actions is desired by a user (corresponds to an intended action) [See ¶-35]. A skilled artisan would understand that the likelihood/probability determination would be performed for each option/action in order to determine if any one of the options are desired by the user [See ¶-35].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wilson’s edit suggestions, and Rasmussen’s selection history usage to incorporate the teachings of Chan’s sought action probability.
Motivation to do so would be to provide the actions/options that are likely desired and sought by the user, as taught by Chan [See ¶-35].
[Examiner's note: The limitation "… at least one of a plausibility value or a confidence value” denotes a markush claim, which means a claim that recites a list of a plausibility value” teaches the claimed limitation]
As to claim 13, Wilson, Rasmussen, and Chan disclose the method of claim 12, wherein the generating the probabilistic value includes: generating the probabilistic value based on at least one of a plausibility value … [Chan, the system that determines a probability (probabilistic value) that one of the options/actions is desired by a user (corresponds to an intended action) [See ¶-35]. This probability is based on a likelihood (plausibility value) that the option is desired by the user [See ¶-35]. A skilled artisan would recognize that likelihood and plausibility are synonyms and therefore teaches the limitation].
Claims 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 20150026642 A1 thereafter “Wilson”), in view of Rasmussen et al (US 20080304698 A1 thereafter “Rasmussen”), in view of Hohwald (US 20140280113 A1), in view of Bird et al (US 20130198687 A1 thereafter "Bird").
As to claim 20, Wilson, Rasmussen, and Hohwald do not disclose "wherein the first image includes an image of a patient, and the first input data includes at least one of: a modality of the first image; or data relating to the patient."
On the other hand, Bird does teach "wherein the first image includes an image of a patient, and the first input data includes at least one of: a modality of the first image; or data relating to the patient."
Bird discloses location specific filtering of image presets (actions) for an image of a patient [144, 146]. The filtering of the presets takes into account the modality in which 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wilson’s edit suggestions, Rasmussen’s selection history usage, and Hohwald’s image tagging to incorporate the teachings of Bird's medical image presets.
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of allowing a user to modify medical images. Additional motivation would be to only show image presets related to the modality in which an image was taken, as taught by Bird [See ¶-135].
As to claim 22, Wilson, Rasmussen, and Hohwald do not disclose "wherein the memory comprises a heterogenous associative memory."
On the other hand, Bird does teach "wherein the memory comprises a heterogenous associative memory."
Bird discloses that preset information may be stored as a lookup table [See ¶-130]. A skilled artisan would understand that a lookup table incorporates some index and the stored data. In view of the specification which describes a heterogenous associative 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wilson’s edit suggestions, Rasmussen’s selection history usage, and Hohwald’s image tagging to incorporate the teachings of Bird's lookup table.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of a lookup table would have predictably resulted in reducing complex runtime computations and thus saving processing time and resource usage.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 20150026642 A1 thereafter “Wilson”), in view of Rasmussen et al (US 20080304698 A1 thereafter “Rasmussen”), in view of Bird et al (US 20130198687 A1 thereafter "Bird"), in view of Sunehag (US 20170154261 A1).
[Examiner's note: The limitation "… includes selecting the processing algorithms randomly or pseudo-randomly” denotes an alternative limitation, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught]
As to claim 24, Wilson, Rasmussen, and Bird do not disclose “wherein the selecting the one or more processing algorithms includes selecting the processing algorithms randomly or pseudo-randomly.”

Sunehag discloses a system that selects recommended actions to display to a user [See ¶-17]. The selected actions may be selected at random to fill action slots [See ¶-41, 49]. A skilled artisan would understand that the described random selection would inherently include pseudo-random selection since the majority of computer generated randomness is pseudo-random.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wilson’s edit suggestions, Rasmussen’s selection history usage, and Bird's lookup table to incorporate the teachings of Sunehag’s random slot filling.
Motivation to do so would be to provide a method of filling a number of suggestion slots when the number of actions is greater than the number of slots, as taught by Sunehag [See ¶-49].
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 20150026642 A1 thereafter “Wilson”), in view of Rasmussen et al (US 20080304698 A1 thereafter “Rasmussen”), in view of Bird et al (US 20130198687 A1 thereafter "Bird"), in view of Chen et al (US 20190384622 A1 thereafter “Chen”).
[Examiner's note: The limitation "… includes at least one of: an image filter algorithm; or an automatic segmentation algorithm” denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format.  an image filter algorithm” teaches the claimed limitation]
As to claim 25, Wilson, Rasmussen, and Bird do not disclose “wherein the one or more processing algorithms includes at least one of: an image filter algorithm; or an automatic segmentation algorithm.”
On the other hand, Chen does teach “wherein the one or more processing algorithms includes at least one of: an image filter algorithm…”
 Chen discloses a system that provides a user with action recommendations (processing algorithms) after a specific user activity or series of activities [See ¶-20]. A recommended action may include an image filter functionality [See ¶-19, 36].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wilson’s edit suggestions, Rasmussen’s selection history usage, and Bird's lookup table to incorporate the teachings of Chen’s image filter suggestion.
Motivation to do so would be to present the user with functionality to enhance or extend the user’s workflow, as taught by Chen [See ¶-2].

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required to consider these references fully when responding to this action.  The documents cited therein teach:
US 20170143310 A1 – discloses an interface that may suggest a measuring command (measurement) based on the location (part of the first image) and shape of the user input selecting an image [See ¶-76]. See Fig 6.
Which relates to the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Mon – Fri: 9:00am – 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ROBERTO BORJA/           Examiner, Art Unit 2173